UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7396


GREGORY LYNN GORDON,

                Plaintiff - Appellant,

          v.

BRIAN CLAYTON HUNCKE; DET BRIAN WAYNE KEZIAH; DETECTIVE
EDDIE CATHEY; SHERIFF TREY ROBINSON; DISTRICT ATTORNEY
CHRISTOPHER BRAGG; JUDGE SGT. B. D. HELMS; A. E. BARNES,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:11-cv-02572-HMH)


Submitted:   January 12, 2012             Decided:   January 18, 2012


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Lynn Gordon, Appellant Pro Se. William L. Hill, James
Demarest Secor, III, FRAZIER HILL & FURY, RLLP, Greensboro,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory Lynn Gordon appeals the district court’s order

transferring his 42 U.S.C. § 1983 (2006) action to the Western

District of North Carolina for lack of personal jurisdiction.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders.    28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                    The order

Gordon seeks to appeal is not a final order, nor an appealable

interlocutory or collateral order.            Accordingly, we dismiss the

appeal    for   lack    of   jurisdiction.     We    also   deny       all   pending

motions.    We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented      in   the     materials

before    the   court    and   argument    would    not   aid    the    decisional

process.

                                                                         DISMISSED




                                       2